DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2009/0231847 A1) in view of Okamoto et al. (US 2019/0278134 A1), Wheatley et al. (US 2015/0131311 A1), Kim et al. (US 2015/0219936 A1), Kim et al. (US 2021/0371676 A1) and Cheng (US 2019/0025647 A1).
Re claims 1, 4, 15, 16 and 18-20, Pan et al. discloses a device comprising a light source member including a plurality of light emitting units (20) emitting a first color light (paragraph 0024); an optical member (22, 24, 30) disposed on an upper side of the light source member; wherein the optical member comprises: a color conversion layer (26); and a filter layer (30).  Pan et al. does not explicitly disclose a liquid crystal display panel disposed on an upper side of the optical member.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a liquid crystal display panel disposed on an upper side of the optical member since employing an LED illuminating device is well known in the art to illuminate a liquid crystal display device due to low power consumption and high brightness. 
Pan et al. also does not disclose the device wherein the color conversion layer includes a quantum dot for converting the first color light into a second color light and a third color light, wherein a center wavelength of the first color light is in a range of 420 nm to 470 nm (blue), inclusive; a center wavelength of the second color light is in a range of 520 nm to 570 nm (green), inclusive; and a center wavelength of the third color light is in a range of 620 nm to 670 nm (red) inclusive.
Okamoto et al. discloses a device wherein the color conversion layer includes a quantum dot for converting the first light into a second color light and a third color light, wherein a center wavelength of the first color light is in a range of 420 nm to 470 nm (blue), inclusive; a center wavelength of the second color light is in a range of 520 nm to 570 nm (green), inclusive; and a center wavelength of the third color light is in a range of 620 nm to 670 nm (red), inclusive (paragraph 0133).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the color conversion layer includes a quantum dot for converting the first color light into a second color light and a third color light, wherein a center wavelength of the first color light is in a range of 420 nm to 470 nm (blue), inclusive; a center wavelength of the second color light is in a range of 520 nm to 570 nm (green), inclusive; and a center wavelength of the third color light is in a range of 620 nm to 670 nm (red),  inclusive since one would be motivated to widen the color gamut (paragraph 0133).
Additionally, Pan et al. does not disclose the device comprising an optical path changing layer disposed on at least one of an upper surface and a lower surface of the filter layer, wherein the optical path changing layer is disposed directly on an upper or lower surface of the filter layer, wherein the optical path changing layer is a low refraction layer having a refractive index smaller than that of the color conversion layer, and a refractive index greater than or equal to 0.1 and less than or equal to 1.4.
Wheatley et al. discloses a device comprising an optical path changing layer disposed on a surface of the light source (paragraph 0049), wherein the optical path changing layer is a low refraction layer having a refractive index smaller than both adjacent layers (paragraph 0058-0059), and a refractive index not greater than 1.35 (paragraph 0008). 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising an optical path changing layer disposed on at least one of an upper surface and a lower surface of the filter layer, wherein the optical path changing layer is disposed directly on an upper or lower surface of the filter layer, and wherein the optical path changing layer is a low refraction layer having a refractive index smaller than that of the color conversion layer since one would be motivated by improving system efficiency (paragraph 0052).  Since Pan et al. discloses that the filter layer is disposed adjacent to the backlight structure and Wheatley et al. also discloses that the optical path changing layer is disposed adjacent to the backlight structure, modifying Pan et al. to include the optical path changing layer of Wheatley would dispose the optical path changing layer directly adjacent to the filter layer.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the low refraction layer has a refractive index greater than or equal to 0.1 and less than or equal to 1.4 since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Moreover, Pan et al. discloses that the filter layer (30) is between the light source (18, 20) and the color conversion layer (26), but does not disclose a base substrate, the color conversion layer disposed on the base substrate; and the filter layer disposed between the base substrate and the color conversion layer. 
Kim et al. (US 2015/0219936 A1) discloses a device comprising a base substrate (710), a color conversion layer (720) disposed on the base substrate.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a base substrate, the color conversion layer disposed on the base substrate; and the filter layer disposed between the base substrate and the color conversion layer since one would be motivated to block moisture and oxygen (paragraph 0068).  
Pan et al. also does not disclose the device comprising a scattering layer disposed on an upper side of the color conversion layer; wherein the scattering layer is disposed closer to the liquid crystal display panel than the color conversion layer.
Kim et al. (US 2021/0371676 A1) discloses a device comprising a scattering layer disposed on an upper side of a color conversion layer, wherein the scattering layer (depicted as “light diffusion film”) is disposed closer to the liquid crystal panel than the color conversion layer (paragraph 0089; Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a scattering layer disposed on an upper side of the color conversion layer; wherein the scattering layer is disposed closer to the liquid crystal display panel than the color conversion layer since one would be motivated to further improve display uniformity.  
Furthermore, Pan et al. does not disclose the device comprising a circuit board and a plurality of light emitting element disposed on the circuit board and configured to be turned on and off independently of each other.
Cheng discloses a device comprising a circuit board (21), and a plurality of light emitting elements (23) disposed on the circuit board and configured to be turned on and off independently of each other (paragraph 007).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a circuit board, and a plurality of light emitting elements disposed on the circuit board and configured to be turned on and off independently of each other since one would be motivated by improved HDR effect (paragraph 0005). 
Re claim 5, Pan et al. does not disclose the device wherein the low refraction layer comprises a low-refractive index material, wherein the low refractive index material comprises at least one of voids, hollow inorganic particles or siloxane polymers.
Wheatley et al. discloses a device wherein the low refractive index material comprises at least one of voids, hollow inorganic particles or siloxane polymers (paragraph 0101).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the low refractive index material comprises at least one of voids, hollow inorganic particles or siloxane polymers since one would be motivated to support total internal reflection (paragraph 0102).
Re claim 14, Pan et al. discloses the device wherein the scattering layer comprises a scattered particle (claim 2), but does not disclose the device wherein the scattered particle is of at least one of TiO2, SiO2, ZnO, Al2O3, BaSO4, CaCO3 and ZrO2.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the scattered particle is of at least one of TiO2, SiO2, ZnO, Al2O3, BaSO4, CaCO3 and ZrO2 since the claimed materials are well known in the art as being appropriate material for diffusing due to properties such as the refractive index value. 
Re claim 17, Pan et al. disclose the device comprising a filter layer that reflects wavelengths of greater than 530 nm (paragraph 0022), but does not disclose the device wherein the filter layer reflects 80% or more of light having a center wavelength in a range of 520 nm to 670 nm, inclusive, among light incident in a normal direction of the upper surface or the lower surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the filter layer reflects 80% or more of light having a center wavelength in a range of 520 nm to 670 nm since the primary function of the filter layer is to reflect wavelengths of light with wavelength greater than 530 nm (paragraph 0022)..  Therefore, obtaining the device in order to have high reflectivity in a normal direction is based on a result effective variable, requiring routine skill in the art.  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., Okamoto et al., Wheatley et al. and Kim et al., Kim et al., and Cheng et al., in view of Lee et al. (US 2016/0033823 A1).
Re claim 10, Pan et al. does not disclose the device wherein the first layer comprises a plurality of first insulating films; a plurality of second insulating film disposed alternately with the first insulating film; and refractive indices of the first insulating films and the second insulating films are different from each other.
Lee et al. discloses a device wherein the first layer comprises a plurality of first insulating films; a plurality of second insulating films disposed alternately with the first insulating films; and refractive indices of the first insulating films and the second insulating films are different from each other (paragraph 0139).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the first layer comprises a plurality of first insulating films; a plurality of second insulating films disposed alternately with the first insulating films; and refractive indices of the first insulating films and the second insulating films are different from each other since one would be motivated to achieve high reflectivity (paragraph 0139). 
Re claim 11, Pan et al. as modified by Lee et al. does not explicitly disclose the device wherein the refractive index of the of the first insulating film is greater than or equal to 1.4 and less than or equal to 1.6; and the refractive index of the second insulating films is greater than or equal to 1.9 and less than or equal to 2.1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the refractive index of the of the first insulating film is greater than or equal to 1.4 and less than or equal to 1.6; and the refractive index of the second insulating films is greater than or equal to 1.9 and less than or equal to 2.1.  Lee et al. (2016/0033823 A1) discloses that a high blue reflectivity may be achieved by the difference in refractive indices (paragraph 0140).  Therefore, determining the value of the difference in refractive index in order to achieve a high reflectivity is based on a result effective variable, requiring routine skill in the art. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., Okamoto et al., Wheatley et al., Kim et al., Kim et al., and Cheng et al. in view of Mukaigaito et al. (US 2020/0241361 A1).
Pan et al. does not disclose the device wherein the optical member further comprises a barrier layer disposed on at least one of an upper surface and a lower surface of the color conversion layer.
Makaigaito et al. discloses a device wherein the optical member further comprises a barrier layer disposed on at least one of an upper surface and a lower surface of the color conversion layer (paragraph 0093).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the optical member further comprises a barrier layer disposed on at least one of an upper surface and a lower surface of the color conversion layer since one would be motivated provide a barrier property with respect to water and/or oxygen (paragraph 0094).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871